UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
___________________________________
                                    )
REESHA WILEY,                       )
                                    )
      Plaintiff,                    )
                                    )
      v.                            )  Civil Action No. 09-223 (ESH)
                                    )
NEBF INVESTMENTS,                   )
                                    )
      Defendant.                    )
___________________________________ )


                                 MEMORANDUM OPINION

       Plaintiff Reesha Wiley filed a pro se discrimination complaint against her former

employer, National Electrical Benefit Fund Investments (“NEBF”). NEBF filed a Rule 12(b)(6)

motion with supporting documentary evidence, contending that Wiley’s claims must be

dismissed because she failed to exhaust her administrative remedies. See Fed. R. Civ.

P. 12(b)(6). Wiley filed an opposition, but does not dispute the facts material to NEBF’s

assertion of failure to exhaust. Accordingly, NEBF’s motion will be granted.

                                        BACKGROUND

       The following material facts are not in dispute. Wiley’s last day of employment with

NEBF was August 11, 2005. See Compl. at 1, 3; Def.’s Stmt. of P. & A. in Supp. of Mot. to

Dismiss or, in the Alternative, for Summ. J. at 1. Wiley filed a written charge of discrimination

against NEBF with the District of Columbia Office of Human Rights, which was automatically

dually filed with the Equal Employment Opportunity Commission. See Aff. of Counsel in Supp.

of Mot. to Dismiss or, in the Alternative, for Summ. J.. (“Counsel Aff.”), Ex. 2 at 2 (Wiley’s

Charge of Discrimination). The written charge asserts claims for sexual harassment, hostile work
environment, retaliation, and disability discrimination. Id. at 2, 4. The written charge is signed

by Wiley and dated January 22, 2007. Id. at 5. It identifies August 12, 2005 as the date of the

last discriminatory act by NEBF. Id. at 4. Wiley does not dispute that she first filed her

administrative charge of discrimination on January 22, 2007. See generally Compl.; Pl.’s Opp’n.



                                           DISCUSSION

        Before a plaintiff may file suit in district court on discrimination claims under either Title

VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., or the Americans with Disabilities

Act, 42 § 12111 et seq., she must first exhaust her administrative remedies. Marshall v. Fed.

Exp. Corp., 130 F.3d 1095, 1098 (D.C. Cir. 1997). Exhaustion of administrative remedies

requires, in addition to other things, that a plaintiff file a written charge of discrimination against

the employer within a certain time period. A complainant who files the charge with a state or

local agency must do so within 300 days from the date of the discriminatory injury alleged. See

42 U.S.C. § 2000e-5(e)(1) (governing Title VII claims); 42 U.S.C. § 12117(a) (governing ADA

claims). Failure to file an administrative charge within the time limit allowed constitutes a

failure to exhaust administrative remedies. Thus, a plaintiff who does not timely file an

administrative charge of discrimination is generally barred from pursuing those claims in court.

        NEBF has shown, and it is undisputed, that the latest discriminatory injury Wiley alleges

is August 12, 2005, the date that Wiley ceased working for NEBF. Wiley had 300 days — until

early August 2006 — to file her discrimination charges with the D.C. Office of Human Rights.




                                                 -2-
Wiley did not file her administrative EEOC charges until January 22, 2007.1 If Wiley’s claims

are to survive in the face of this evidence, she must present evidence to show either that she did

timely initiate her administrative remedies or that the deadline should not be applied in her case.

She has not done so. See generally Compl.; Pl.’s Opp’n. Thus, on this record, she is not entitled

to maintain her discrimination and disability claims before this Court.

       A separate order accompanies this memorandum opinion.



                                                                 /s/
                                                      ELLEN SEGAL HUVELLE
                                                      United States District Judge
Date: January 12, 2010




       1
         NEBF has supported its Rule 12(b)(6) motion with a copy of Wiley’s administrative
charge of discrimination appended as an exhibit to counsel’s affidavit. See Counsel Aff., Ex. 2.
The Court considered this public document without converting NEBF’s motion into one for
summary judgment. See, e.g., Marshall County Health Care Auth. v. Shalala, 988 F.2d 1221,
1226 n.6 (D.C. Cir. 1993) (matters of public record can be examined on 12(b)(6) review); Koutny
v. Martin, 530 F. Supp. 2d 84, 89 (D.D.C. 2007) (noting that court “may take judicial notice of
matters of a general public nature” without converting motion to dismiss into motion for
summary judgment); see also Williams v. Chu, 641 F. Supp. 2d 31, 35 (D.D.C. 2009) (relying on
EEOC administrative documents in considering motion to dismiss).

                                                -3-